  8:06-cr-00191-JFB-FG3 Doc # 133 Filed: 06/26/20 Page 1 of 1 - Page ID # 448



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               8:06CR191

       vs.                                                    JUDGMENT

ROBERT C. GREEN,

                     Defendant.


      Pursuant to the Memorandum and Order filed on this date granting in part

defendant’s Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody under 28 U.S.C. § 2255,

      IT IS ORDERED that judgment is entered in favor of defendant Robert C. Green

and against the United States consistent with the Court’s Order, Filing No. 132, and the

related Amended Judgment in a Criminal Case proceeding this filing.

      Dated this 26th day of June, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
